UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. DREYFUS LARGE CAP EQUITY FUND DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 3.9% Bank of America 573,860 7,758,587 Citizens Financial Group 180,010 3,771,209 Wells Fargo & Co. 127,370 6,159,613 Capital Goods - 9.8% 3M 31,137 5,188,358 Eaton 101,510 6,350,465 General Electric 171,650 5,456,753 Honeywell International 69,495 7,786,915 Illinois Tool Works 73,620 7,541,633 Ingersoll-Rand 112,840 6,997,208 United Technologies 54,300 5,435,430 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 89,476 Consumer Services - 2.2% Cheesecake Factory 71,500 a 3,795,935 Yum! Brands 74,490 6,097,006 Diversified Financials - 7.6% Ally Financial 220,070 b 4,119,710 Capital One Financial 88,090 6,105,518 Charles Schwab 219,540 6,151,511 Intercontinental Exchange 34,708 8,161,239 Invesco 203,126 6,250,187 Voya Financial 131,930 3,927,556 Energy - 8.3% Chevron 73,976 7,057,310 Devon Energy 102,700 2,818,088 Exxon Mobil 54,740 4,575,717 Halliburton 143,080 5,110,818 Marathon Petroleum 98,340 3,656,281 Pioneer Natural Resources 32,420 4,562,791 Schlumberger 73,940 5,453,075 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Energy - 8.3% (continued) Valero Energy 78,900 5,060,646 Food & Staples Retailing - .8% Costco Wholesale 22,565 Food, Beverage & Tobacco - 8.2% Anheuser-Busch InBev, ADR 14,996 1,869,401 Constellation Brands, Cl. A 32,781 4,952,881 CVS Health 55,521 5,759,193 Mondelez International, Cl. A 50,210 2,014,425 Monster Beverage 41,650 b 5,555,277 PepsiCo 83,313 8,537,916 Philip Morris International 91,190 8,946,651 Health Care Equipment & Services - 3.4% Abbott Laboratories 83,750 3,503,263 Aetna 36,030 4,047,970 Cardinal Health 51,540 4,223,703 Universal Health Services, Cl. B 32,172 4,012,492 Household & Personal Products - 1.6% Procter & Gamble 91,995 Insurance - 1.4% Hartford Financial Services Group 136,160 Materials - 3.1% Celanese, Ser. A 76,140 4,987,170 Dow Chemical 105,350 5,358,101 Nucor 81,240 3,842,652 Media - 4.0% Comcast, Cl. A 94,070 5,745,796 Netflix 26,550 a,b 2,714,207 Time Warner 89,780 6,513,539 Walt Disney 35,963 3,571,486 Pharmaceuticals, Biotechnology & Life Sciences - 10.0% Agilent Technologies 115,510 4,603,073 Allergan 15,567 b 4,172,423 Amgen 23,845 3,575,081 Anacor Pharmaceuticals 18,918 a,b 1,011,167 Biogen 11,318 b 2,946,302 Common Stocks - 99.3% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 10.0% (continued) BioMarin Pharmaceutical 21,513 b 1,774,392 Bristol-Myers Squibb 71,140 4,544,423 Celgene 18,564 b 1,858,071 Eli Lilly & Co. 43,180 3,109,392 Johnson & Johnson 68,510 7,412,782 Merck & Co. 78,680 4,162,959 Pfizer 221,120 6,553,997 Real Estate - 1.2% American Tower 55,180 c Retailing - 4.5% Amazon.com 17,762 b 10,544,234 Home Depot 53,551 7,145,310 Kohl's 59,790 2,786,812 Semiconductors & Semiconductor Equipment - 3.6% Broadcom 67,131 10,371,739 NXP Semiconductors 75,250 b 6,100,517 Software & Services - 15.8% Accenture, Cl. A 48,320 5,576,128 Adobe Systems 82,410 b 7,730,058 Alphabet, Cl. A 20,984 b 16,008,694 Cognizant Technology Solutions, Cl. A 89,060 b 5,584,062 Facebook, Cl. A 122,338 b 13,958,766 Microsoft 195,300 10,786,419 salesforce.com 100,590 b 7,426,560 Visa, Cl. A 68,870 5,267,178 Technology Hardware & Equipment - 3.9% Apple 107,330 11,697,897 Palo Alto Networks 38,796 b 6,329,179 Telecommunication Services - 1.8% AT&T 115,150 4,510,426 Verizon Communications 70,560 3,815,885 Utilities - 3.0% Dominion Resources 77,550 5,825,556 Dynegy 173,110 b 2,487,591 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Utilities - 3.0% (continued) Exelon 146,760 5,262,814 Total Common Stocks (cost $391,526,274) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,081,938) 2,081,939 d Investment of Cash Collateral for Securities Loaned - .9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,205,426) 4,205,426 d Total Investments (cost $397,813,638) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $6,770,446 and the value of the collateral held by the fund was $6,945,503, consisting of cash collateral of $4,205,426 and U.S. Government & Agency securities valued at $2,740,077. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 15.8 Pharmaceuticals, Biotechnology & Life Sciences 10.0 Capital Goods 9.8 Energy 8.3 Food, Beverage & Tobacco 8.2 Diversified Financials 7.6 Retailing 4.5 Media 4.0 Banks 3.9 Technology Hardware & Equipment 3.9 Semiconductors & Semiconductor Equipment 3.6 Health Care Equipment & Services 3.4 Materials 3.1 Utilities 3.0 Consumer Services 2.2 Telecommunication Services 1.8 Household & Personal Products 1.6 Insurance 1.4 Money Market Investments 1.4 Consumer Durables & Apparel 1.2 Real Estate 1.2 Food & Staples Retailing .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 436,654,932 - - Equity Securities— Foreign Common Stocks † 18,341,657 - - Mutual Funds 6,287,364 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $63,470,316, consisting of $77,645,292 gross unrealized appreciation and $14,174,976 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2016 (Unaudited) Common Stocks - 98.4% Shares Value ($) Capital Goods - 11.3% 3M 4,340 723,174 Boeing 5,324 675,829 Honeywell International 9,289 1,040,832 Illinois Tool Works 7,020 719,129 Ingersoll-Rand 13,680 848,297 Lockheed Martin 2,056 455,404 United Technologies 5,190 519,519 Consumer Durables & Apparel - 2.2% NIKE, Cl. B 15,890 Consumer Services - 3.6% Cheesecake Factory 10,860 a 576,557 Starbucks 3,460 206,562 Yum! Brands 9,850 806,222 Diversified Financials - 2.3% Charles Schwab 13,160 368,743 Intercontinental Exchange 1,166 274,173 Invesco 12,218 375,948 Energy - 1.6% Schlumberger 5,980 441,025 Valero Energy 3,820 245,015 Food & Staples Retailing - 1.2% Costco Wholesale 3,387 Food, Beverage & Tobacco - 9.9% Altria Group 8,450 529,477 Constellation Brands, Cl. A 5,329 805,159 Monster Beverage 3,713 b 495,240 PepsiCo 9,795 1,003,792 Philip Morris International 10,650 1,044,871 WhiteWave Foods, Cl. A 12,100 b 491,744 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.4% (continued) Shares Value ($) Health Care Equipment & Services - 2.9% Aetna 3,989 448,164 UnitedHealth Group 3,874 499,359 Zimmer Biomet Holdings 3,203 341,536 Household & Personal Products - 1.4% Kimberly-Clark 4,477 Insurance - 1.0% Arthur J. Gallagher & Co. 9,280 Materials - 3.4% Celanese, Ser. A 7,070 463,085 Dow Chemical 10,340 525,892 Nucor 10,530 498,069 Media - 5.1% Comcast, Cl. A 14,290 872,833 Time Warner 9,300 674,715 Walt Disney 7,031 698,249 Pharmaceuticals, Biotechnology & Life Sciences - 10.8% Agilent Technologies 8,550 340,718 Alexion Pharmaceuticals 1,568 b 218,297 Allergan 1,302 b 348,975 Amgen 2,409 361,181 Anacor Pharmaceuticals 2,639 a,b 141,055 Biogen 1,215 b 316,289 BioMarin Pharmaceutical 3,822 b 315,239 Bristol-Myers Squibb 10,790 689,265 Celgene 4,397 b 440,096 Eli Lilly & Co. 7,730 556,637 Gilead Sciences 4,788 439,826 Johnson & Johnson 4,259 460,824 Vertex Pharmaceuticals 1,621 b 128,853 Real Estate - 1.1% Kimco Realty 17,050 c Retailing - 7.3% Amazon.com 2,462 b 1,461,542 Lowe's 9,810 743,107 Netflix 3,180 a,b 325,091 The TJX Companies 7,250 568,038 Common Stocks - 98.4% (continued) Shares Value ($) Retailing - 7.3% (continued) TripAdvisor 1,910 b 127,015 Semiconductors & Semiconductor Equipment - 3.4% Broadcom 5,491 848,359 NXP Semiconductors 8,180 b 663,153 Software & Services - 20.2% Accenture, Cl. A 4,449 513,415 Adobe Systems 6,930 b 650,034 Alphabet, Cl. A 3,016 b 2,300,906 Cognizant Technology Solutions, Cl. A 10,890 b 682,803 Facebook, Cl. A 15,414 b 1,758,737 Microsoft 19,410 1,072,014 Red Hat 5,580 b 415,766 salesforce.com 10,120 b 747,160 Visa, Cl. A 9,460 723,501 Technology Hardware & Equipment - 7.1% Apple 22,591 2,462,193 Palo Alto Networks 4,099 b 668,711 Telecommunication Services - 2.6% AT&T 16,350 640,430 Verizon Communications 8,800 475,904 Total Common Stocks (cost $33,872,697) Investment of Cash Collateral for Securities Loaned - 1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $702,393) 702,393 d Total Investments (cost $34,575,090) % Liabilities, Less Cash and Receivables .0 % ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $919,005 and the value of the collateral held by the fund was $961,872, consisting of cash collateral of $702,393 and U.S. Government & Agency securities valued at $259,479. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 20.2 Capital Goods 11.3 Pharmaceuticals, Biotechnology & Life Sciences 10.8 Food, Beverage & Tobacco 9.9 Retailing 7.3 Technology Hardware & Equipment 7.1 Media 5.1 Consumer Services 3.6 Materials 3.4 Semiconductors & Semiconductor Equipment 3.4 Health Care Equipment & Services 2.9 Telecommunication Services 2.6 Diversified Financials 2.3 Consumer Durables & Apparel 2.2 Energy 1.6 Money Market Investment 1.6 Household & Personal Products 1.4 Food & Staples Retailing 1.2 Real Estate 1.1 Insurance 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 41,778,391 - - Equity Securities— Foreign Common Stocks † 1,511,512 - - Mutual Funds 702,393 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $9,417,206, consisting of $10,080,904 gross unrealized appreciation and $663,698 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
